OPINION
PER CURIAM:
This cause was submitted to this court as an appeal on questions of law and fact.
The amended petition filed herein seeks to enjoin the enforcement of a judgment rendered upon a cognovit note against the appellee, John A. Harig, by the Court of Common Pleas. Said note was admittedly signed by Harig, but it is claimed by him that it was signed and delivered for a specific purpose, and with the express understanding that enforcement of said note should not be sought against him. It is further alleged that the attempted enforcement thereof constitutes a fraud.
In the opinion of this court, the evidence of appellee substantiates, by the required weight, the claim made by him.
A decree may therefore be prepared perpetually enjoining the appellant, Alexander M. Lepasky, his agents, servants and employees, from collecting or further attempting to collect said note from the appellee, and from enforcing or attempting to enforce the judgment of the Court of Common Pleas of Summit County, Ohio, rendered upon said note in case No. 100762 in favor of said Lepasky and against said Harig.
Exceptions to the appellant.
This finding is • in accordance with *631the principles announced in the case of Wilkinson v Wilkinson, 28 Abs 438 decided by this court on March 8, 1938, to which case the parties herein are referred for a fuller discussion of the principles governing actions of this kind.
WASHBURN, PJ., DOYLE, J., and STEVENS, J., concur.